DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 02/04/2022, with respect to claims 1-14 have been fully considered and persuasive. Therefore, the objection and rejections addressed in the previous office action have been withdrawn and claims 1-14 are allowed.

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a monitoring system for monitoring one or more properties associated with a rotating shaft, the system comprising, in combination with the other recited elements, at at least one axial location of the first phonic wheel every mth tooth of the row of teeth of the first phonic wheel has a circumferential thickness which is different from that of the other teeth of the first phonic wheel, where m is an integer, m ≠ n, and m is neither a factor nor a multiple of n, whereby when the first sensor is positioned at said axial location of the first phonic wheel and at any given rotational speed of the first phonic wheel, the durations of the successive first speed samples display a characteristic repeating pattern of longer and shorter sample durations relative to the average duration of the successive first speed samples, the amount by which the longer and shorter sample durations differ from the average duration being in proportion to the amount by which the circumferential thickness of the mth teeth differs from that of the other teeth at said axial location of the first phonic wheel.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SUMAN K NATH/Primary Examiner, Art Unit 2861